department of the treasury employer identification no ein person to contact employee id number tel fax form required to be filed tax years december - december internal_revenue_service appeals_office number release date date date uil legend org name of organization ein ein of organization nn name of individual org certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s based on the examination of your records it has been determined that you do not meet the requirements of an organization described under sec_501 you failed the operational_test described in income_tax regulations sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c _ you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to internal_revenue_service taxpayer advocate’s office w bay street room 535a ms tas jacksonville fl taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely appeals team manager department of the treasury internai revenue service tax exempt and government entities diviston date legend org name of organization ein ein of organization nn name of individual org taxpayer_identification_number ein form tax_year s ended december x 200x person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and - promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirrez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 200x12 org legend org name of organization ne-org new entity organization rr related_organization st state cy city nn name of individual issues ' hos hospital uu unrelated organization ct country tt title x amount number x year whether the tax-exempt status of org an organization that was granted exemption as a school but never operated as a school effective january x 200x whether revocation of the organization’s tax-exempt status should be applied retroactively brief explanation of facts taxpayer was originally organized as org it subsequently changed its name to org org org was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 it was further determined that it was not a private is an organization described in foundation within the meaning of sec_509 of the code because it sec_509 and sec_170 ii according to its form1023 application_for recognition of exemption org stated that the primary it had an agreement with rr rr to operate in purpose of the organization was to operate as a school st as an extension campus of rr rr is located in cy st org has never operated as an extension campus for rr apparently as the cost would have been too expensive for org and its students since its original organization thru current the activities of org have been performed by or at least under the direction of nn org primary activity initially was the collection of food from grocery stores and the distribution of the food to various organizations in the cy st area that fed the hungry org does not have any records to substantiate the amount of time that spent on this activity they estimated that it took x to x hours a day to pickup and delivery food this activity had been outsourced by january 200x with the nn’s effort limited to coordinating sometime after being granted exempt status they added teaching computer techniques to senior citizens and then teaching others how to translate the bible this activity continued through 200x and until 200x again there are no records to show the number of people taught or the amount of time spent on these activities sometime in 200x 200x while recovering from kidney surgery nn wrote x small religious books nn also served as volunteer tt at hos nn kept the accounting_records for the org and did whatever additional task needed to be done they estimated they spent x hours a week working for org again there is no documentation to support the activities or the amount of time the gross_receipts for org for 200x were dollar_figurex with dollar_figurex coming from its subordinate members and dollar_figurex from sale of network marketing products to the uu expenditures totaled dollar_figurex with dollar_figurex going directly to charity type activities dollar_figurex was spent on cell phone and amvox service for seven months and dollar_figurex was spent on x months of electric bills with dollar_figurex spent on various insurance expenses that included auto pickup and tag for truck as well as life and health insurance on the nn’s form acrev department of the treasury - internal_revenue_service page -1- 886a f name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 200x12 in 200x org applied for and received a group exemption ruling the group ruling was granted march x 200x under sec_501 org allowed other entities to be covered under its group exemption ruling for a fee org charged each organization an initial fee of dollar_figurex plus a monthly fee of dollar_figurex this program allowed the other entities to obtain exemption under c without having to go thru the normal process of each entity applying to the internal_revenue_service for an exemption org group number with the internal_revenue_service is x each year orgis required to supply to the internal_revenue_service a listing of a statement of any changes during the year in the purposes character or method of operation of its subordinates a listing of names mailing address and employer identification numbers of subordinates that since its previous report a changed names or address b were deleted from its rooster or c were added to its rooster for each subordinate to be added attach a a statement that the information on which its present group_exemption_letter is based applies to the new subordinates b statement that each has given it written authorization to add its name to the rooster c list of those to which the service previously issued exemption rulings or determination letters d statement that none of the subordinates is a private_foundation on october x 200x org reported to the internal_revenue_service that it had x subordinate entities the letter indicated that several were new subordinates and that any subordinate that was on prior year’s report and not listed on this years report were no longer subordinates instead of a listing of subordinates dropped as required by their letter_ruling of the x entities that were on the original application_for the group_exemption_letter of org in 200x only rr which was founded by the nn’s was on the october x 200x subordinate listing the internal revenue service's listing of subordinates as of cycle 200xxx listed x entities as subordinates which included only x of the entities reflected on the org october x 200x listing review of the website hosted by economic research institute on january x 200x reflected x entities as subordinates of org with x of those different from those on the irs 200x list included on the website of org published on 200x was the statement for those who are signing up for a non profit group exemption status for dollar_figurex you will receive a full year free monthly association fee-worth dollar_figurex in addition on the same website in 200x was a statement that nn and have started x faith-based organizations in ct and assisted over x groups to acquire c non-profit subordinate status in ct this statement was subsequently removed from the website by at about the same time the group ruling was granted by the irs the nn’s joined a network marketing group as a means to fund org the network marketing activity was in the nn’s name network marketing is similar if not the same as multi-level marketing it is a means where products or services are distributed system employed by normal businesses such as one distributor getting another person distributor involved in using and distribution the product or service levels are created and the initial person gets monies based upon the sales use of products of those they introduced into the program and those in their line below them for a certain number of levels they may receive actual cash payments or larger discounts on their purchases from the organization or a combination of both wholesale retail distributors individual instead of a - form 886-acrev department of the treasury - internal_revenue_service page -2- a be name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 200x12 org on june x 200x the nn’s transferred their network marketing activity to a new entity that they incorporated called ne-org ne-org is owned and controlled by the nn’s ne-org was incorporated as a for profit corporation on may x 200x and elected non-profit status by a board meeting on december x 200x and filed articles with the state on february x 200x for the non-profit election ne-org reported all of its activities on forms for 200x and 200x ne-org was not included as a subordinate organization of org on the subordinate listing filed with the irs in october x 200x after initiation of the irs examination of org and ne-org the nn’s filed amended returns to remove the network marketing activity from the form_990 of ne-org and add it to the nn’s personal for 200x for 200x the nn’s reported the net working activity on their personal form_1040 but did not file an amended form_990 for ne-org for 200x to remove the networking activity total receipts reported on the original form_990 for ne-org for 200x were dollar_figurex with dollar_figurex coming from network marketing activities and the balance of dollar_figurex from other than network marketing activity of which dollar_figurex was from the nn’s on the filed amended_return the receipts and the expenditures_for 200x were exactly the same amount of the dollar_figurex listed as spent by ne-org dollar_figurex went to org dollar_figurex to a mortgage payments on principal_residence and dollar_figurex to nn their son most of the balance dollar_figurex was not determined the website of org has links to the network marketing activity and advises its subordinate organizations on how to use the network marketing activity to fund their exempt_organizations activities law and anaylsis issue sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's individual shareholder earnings private benefit inures any net the or of to sec_1_501_c_3_-1 of the regulations provides that an sec_501 of the code the organization must be one that is both organization described in organized and operated exclusively for one or more of the purposes specified in that section be exempt as order to in sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education form acrev department of the treasury - internal_revenue_service page -3- 886a fe name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 200x12 org the presence of a single substantial nonexempt purpose can destroy the exemption regardless 326_us_279 of the number or importance of exempt purposes 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private his family or persons directly or indirectly interests such as designated individuals the creator or controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_1037 an organization was formed as a nonprofit corporation to support and assist religious educational and or other nonprofit_organizations in their relationships with their contributors and in stimulating proper application of christian stewardship principles among their contributors to reimburse its cost of operation petitioners charge a fee to each subscribing organization respondent determined that the described activities although helpful to charitable organizations are not exclusively for charitable purposes but rather serve private interest by advising individuals about methods to decrease federal income and estate_taxes its owners although its ownership had been transferred to in revrul_69_545 a hospital did not qualify under sec_501 of the code because it must be organized and operated exclusively for one or more of the purposes set forth in that section hospital b was initially established as a proprietary institution same as network marketing for the benefit a nonprofit organization the hospital of continued to be operated for the private benefit of the original owners who exercised control_over the eo staff determine amount through the board contributions to enter into favorable rental agreements who deducts what expenses and to limit emergency room care and hospital admission to their own patients these facts indicated that the hospital was operated for the private benefit of its original owners rather than for the exclusive benefit of the public of trustees they had used their restrict control to in living faith inc vs commissioner f a nonprofit organization operated restaurants and food stores in accordance with doctrines of the seventh-day adventist church their application was denied because it was not operated exclusively for exempt purposes living faith operated two vegetarian restaurants and health food stores in illinois these two facilities-the subject of this litigation-were open to the public they had several purposes listed to teach restaurant management teach vegetarian cooking minister to those changing their way of life learn how to communicate with others in addition to purveying food and health products living faith disseminated various informational materials which promoted both the healing and message of jesus christ and each day before the facilities opened living faith conducted devotional talks bible reading bible the nonexempt purpose cannot be studies it occasionally provided meals to the needy substantial a single activity may be carried on for more than one purpose the fact that an organization’s primary activity may constitute a trade_or_business does not of itself disqualify it from classification under c provided the trade_or_business furthers or accomplishes an exempt_purpose if one of the activities purposes however is substantial and nonexempt the organization will be denied exempt status under c even if its activity also furthers an exempt_purpose in making its decision the tax_court considered the following factors to its a question of fact determination does it conduct its business in an apparently commercial manner does the organization use promotional materials and commercial catch phrases to enhance sales is the organization in competition with commercial firms whether an activity has a substantial nonexempt purpose is be critical to form arrev department of the treasury - internal_revenue_service page -4- ‘ a f name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 200x12 taxpayer’s position the organization believes that it is entitled to exemption under sec_501 because its primary purpose is to lead men and women to a life of christian fellowship and relationship with god it’s all programs of caregiving through food programs and aid to seniors disabled and downtrodden in aspects of their lives are sec_501 activities government’s position based on the facts determined during the examination the organization does not qualify for exemption as a school its original reason for exemption status since its operations were never that of a school it never informed the government even when applying for group ruling that it had never operated as a school and was instead carrying on other charitable activities such as a food bank its activities of operating as a food bank and teaching of seniors on the use of computers was in prior years and does not have documentation that supports the amount of time or money involved in these activities the food bank activity was outsourced in 199x the teaching of senior citizens on how to use computers ended sometime in 200x due to lack of funding rather org’s primary activities have involved promoting a network marketing activity from its website that is more than insubstantial and directly confers a private benefit to its directors and at least one of its purported subordinate organizations which in actuality has been used to conduct for profit marketing on behalf of the nns although operating the network marketing may have some benefit to the public as a result of educating about water purification such education would appear quite minimal and not much different from customer education resulting from the sale of any product rather the operating of the network marketing and the sale of the units by ne-org subordinate organization of org its directors or any other of its subordinates is clearly allowing the supposed charity to operated for the private benefit and interests of the nn’s see revrul_69_545 as noted above an organization that operates for the benefit of private interests such as this case is designated individuals by definition does not operate exclusively for exempt purposes similar to living faith in that network marketing is the means to generate revenues vs operation of a in the instant case org uses its website to advocate its network restaurant and health food store marketing as a means to secure financing for various exempt_activities however the primary activity of since 200x its main activity has been to solicit others to its org has never been to operate a school directly benefit the founders of org and any of the other networking marketing operations that the networking marketing org only benefits subordinate exempt_organization directors’ that join indirectly from the activity by eventually getting whatever funds the directors decide to donate to org conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked law form acrev department of the treasury - internal_revenue_service page -5- 886a f name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service 200x12 org issue sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect revproc_98_1 1998_1_irb_7 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment taxpayer’s position the organization claims that it meets the five criteria to obtain equitable relief under sec_7805 on the basis that it operated under the good_faith belief that it qualified as an educational and charitable_organization under sec_501 of the code government’s position sec_7805 relief should not be granted in this case since the organization contrary to its position does not meet the listed five criteria the organization failed to conduct the tax-exempt activities that it reflected in its application_for exemption when the organization realized that it would not nor could not operate as authorized and changed its exempt_purpose it did not notify the service of this change as required by regulations when it applied for group ruling it did not notify that it was conducting network marketing it also did not mention that it was no longer a school as authorized in the original application accordingly the failure to disclose the information is an omission of a material fact and the organization's tax-exempt status should be revoked retroactively conclusion based on the foregoing the organization is not entitled to sec_7805 relief department of the treasury - internal_revenue_service form a rev page -6-
